Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121 because:
Claims 1-20 are not drawn to a single inventive concept where each inventive concept requires separate and independent search for prior art in different classification groups.
Claims 1-14 are drawn to methods of coding, decoding of digital video signals based on measured or subjectively estimated visual quality belonging to H04N19/154 and methods of coding, decoding of digital video signals based on prediction type, e.g. intra-frame, inter-frame or bidirectional frame prediction belonging to H04N19/159.
Claims 15-20 are drawn to methods of coding, decoding of digital video signals characterized by the structural or semantic portion of the video signal belonging to H04N/19/169 and methods partial or full transcoding of the coded input stream belonging to H04N19/40 and methods of transcoding based on position within a video image based on region of interest belonging to H04N19/167.
The inventions are independent or distinct, each from the other because:
Inventions I, II are related as combination/sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, “coding, decoding of digital video signals based on measured or subjectively estimated visual quality” claimed in invention I does not appear to require “partial or full transcoding of the coded input stream” claimed in invention II. See MPEP § 806.05(d).
When applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 C.F.R. § 1.104. See M.P.E.P. § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are directed to different subjects of invention within the field of communication of video signals related to television systems or set-top boxes.
Applicant is advised that the reply to this requirement to be complete must include:
an election of an invention to be examined even though the requirement may be traversed (37 C.F.R. § 1.143), and
identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. § 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 or pre-AIA  35 U.S.C. § 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485